 


109 HR 5089 IH: Great Lakes Migratory Bird Research and Management Act
U.S. House of Representatives
2006-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5089 
IN THE HOUSE OF REPRESENTATIVES 
 
April 4, 2006 
Mr. Stupak introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To enable the Great Lakes Fishery Commission to investigate effects of migratory birds on sustained productivity of stocks of fish of common concern in the Great Lakes. 
 
 
1.Short titleThis Act may be cited as the Great Lakes Migratory Bird Research and Management Act.
2.Authority of Great Lakes Fishery Commission to investigate impacts of migratory birds on sustained productivity of stocks of fish of common concern in the Great Lakes
(a)Authority under Great Lakes Fishery Act of 1956The Great Lakes Fishery Act of 1956 (16 U.S.C. 931 et seq.) is amended by inserting after section 4 the following:

5.Authority of Commission to investigate migratory birds and facilitate management programs
(a)In generalThe Commission may carry out activities relating to investigation of migratory bird depredation on commercial fisheries and sport fisheries in the Great Lakes, including—
(1)development of a coordinated program of research on the impact of migratory birds on fishery stocks in the Great Lakes;
(2)recommendation of measures to permit maximum sustained productivity of those fishery stocks;
(3)development of control and management protocols to be applied by cooperating State, Provincial, tribal, First Nation, and United States and Canadian Federal agencies with migratory bird management authority;
(4)incorporation of control and management protocols into a common Memorandum of Understanding regarding the requirements for determination of necessity to control a migratory bird population, documentation of measures taken to preclude non-target species mortality, requirements for assessment of control effectiveness, and documentation of control results; and
(5)ratification of the Memorandum of Understanding with cooperating State, Provincial, tribal, First Nation, and United States and Canadian Federal agencies with migratory bird management authority, including the issuance of permits under authority delegated to the Commission under subsection (c) of section 3 of the Migratory Bird Treaty Act (16 U.S.C. 704).
(b)Authorization of appropriationsThere are authorized to be appropriated to the Commission $3,500,000 for activities of the Commission under this section. Further, there are authorized to be annually appropriated to the Commission $2,000,000 for migratory bird management activities to be conducted by State, Provincial, tribal, First Nation, and United States and Canadian Federal agencies with migratory bird management authority and signatory to the Memorandum of Understanding..
(b)Authority under Migratory Bird Treaty ActSection 3 of the Migratory Bird Treaty Act (16 U.S.C. 704) is amended by adding at the end the following:

(c)Issuance of permits
(1)In generalUpon request by the Great Lakes Fishery Commission, the Secretary shall issue permits to cooperating State, Provincial, Tribal, First Nation, and United States and Canadian Federal agencies with migratory bird management authority, and signatory to a Memorandum of Understanding with the Great Lakes Fishery Commission, to manage and take migratory birds, for the purpose of control of depredation by migratory birds on commercial fisheries and sport fisheries in the Great Lakes.
(2)Commission definedIn this section, the term Great Lakes Fishery Commission means the commission provided for by article II of the Convention on Great Lakes Fisheries between the United States of America and Canada, signed September 10, 1954.. 
 
